Citation Nr: 1214405	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-01 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) disability rating for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on nearly continuous active duty from June 1973 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that the Veteran submitted a notice of disagreement in March 2006, stating that the disability rating for his asthma should be raised to 20 or 30 percent.  In an August 2011 rating decision, the RO increased the disability rating for the Veteran's asthma from 10 percent to 30 percent, effective October 20, 2003.  Therefore, the Board finds that the appeal on the merits of the Veteran's claim of entitlement to an increased rating for asthma has become moot by virtue of the August 2011 rating decision grant.


FINDING OF FACT

In the formal appeal, VA Form 9, submitted in January 2007 the Veteran did not indicate a desire to appeal the issue of entitlement to an increased (compensable) rating for hepatitis; instead, the Veteran indicated in a handwritten passage that he was only appealing the issue of entitlement to an increased rating for asthma.
 

CONCLUSION OF LAW

The appeal on the merits of the Veteran's claim of entitlement to an increased (compensable) rating for hepatitis is not properly before the Board, and there remains no matter in controversy over which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d) (5) (West 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran did not completed an appeal from an October 2005 rating decision which denied his claim of entitlement to an increased (compensable) rating for hepatitis; thus, this case must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d) (5) (West 2002).


ORDER

The appeal is dismissed.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


